Citation Nr: 1330070	
Decision Date: 09/19/13    Archive Date: 09/25/13

DOCKET NO.  09-38 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than May 22, 2008, for the grant of a total disability rating based on individual unemployability (TDIU) and dependents' educational assistance (DEA).  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a left leg disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1983.  

This case is before the Board of Veterans' Appeals (Board) on appeal from August 2004 and July 2008 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.  

In December 2011, the Board remanded the issue of entitlement to an effective date earlier than May 22, 2008, for the grant of TDIU and DEA benefits.  The Board explained at that time that "[i]t is unclear whether the Veteran's claims of service connection for posttraumatic stress disorder, left knee and left leg are currently on appeal and this matter is further addressed in the remand below."  At the Board's instruction, the agency of original jurisdiction (AOJ) asked the Veteran to clarify whether the Veteran is continuing to appeal his claims of service connection for PTSD, left knee, and left leg.  The Veteran responded in the affirmative in a January 2012 statement, indicating that he "would NOT like to withdraw [his] appeal."  Accordingly, as these issues are in appellate status by virtue of the Veteran's September 2004 notice of disagreement and timely filed VA Form 9 in June 2006-and the Veteran has clarified that he does not want these issues withdrawn from appeal-the Board has added the issues of entitlement to service connection for PTSD, a left knee disorder, and a left leg disorder to the first page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As discussed above, the issues of entitlement to service connection for PTSD, a left knee disorder, and a left leg disorder are on appeal.  According to the Veteran's June 2006 VA Form 9, Appeal to the Board of Veterans' Appeals, he requested a hearing before a Board member at a local office (Travel Board hearing).  Even though the Veteran was provided with a hearing before a Decision Review Officer in September 2006, the Veteran's July 2006 statement indicated that he still wanted a hearing before the Board if his appeal was not granted.  Therefore, the Veteran should be scheduled for a Travel Board hearing in accordance with his expressed desires for these issues.  Because such hearings are scheduled by the RO, the Board must remand the case to the RO for that purpose, to ensure full compliance with due process requirements.  See 38 C.F.R. § 20.1304 (2012).

Although the Veteran did not request a hearing on the issue of entitlement to an effective date earlier than May 22, 2008, for the grant of TDIU and DEA benefits, the Board notes that his service connection claims, if granted, may directly impact his entitlement to an earlier effective date for TDIU and DEA benefits.  As such, adjudication of the appellant's earlier effective date claim must be deferred pending the completion of development requested on remand.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing for the issues of entitlement to service connection PTSD, a left knee disorder, and a left leg disorder.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


